Citation Nr: 0214498	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected strain of the lumbosacral spine, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for claimed bilateral 
pes planus.  

3.  Entitlement to service connection for a claimed neck and 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1998 and June 1999 rating decisions of 
the RO.  



REMAND

On August 16, 2000, the veteran testified at a hearing before 
a Hearing Officer at the RO.  Following the hearing, the 
Hearing Officer ordered VA examinations regarding all three 
issues.  The examinations were conducted on August 31, 2000.  

Following receipt of the examination reports, the Hearing 
Officer sent a letter to the VA Medical Center indicating 
that the examinations were not adequate.  Specifically, it 
was noted that the claims folder was not reviewed by the 
examiner.  

In addition, it was noted in the orthopedic examination that 
x-ray studies had been ordered for the cervical spine, 
lumbosacral spine, both shoulders and feet and that the 
results of all diagnostic studies would be used in the 
determination of the final diagnoses; however, there was no 
indication that those findings had been used in the 
determination of the final diagnoses.  

Finally, it was noted by the Hearing Officer that the 
examiner had been asked to provide a medical opinion as to 
what symptomatic residuals were likely related to the strain 
in service as opposed to a post-service injury.  The examiner 
simply stated that the question was answered as well as could 
be (i.e., that it was impossible to be certain how many 
symptoms are from which injury).  The Hearing Officer 
indicated that it was reasonable to request a medical opinion 
as to whether it was more or less likely than not that the 
current complaints were related to one or the other 
incidents.  

The claims folder was forwarded back to the VA Medical 
Center, but it does not appear that any additional 
examination or addendum was obtained.  Indeed, no such 
evidence is cited in the March 2001 Supplemental Statement of 
the Case.  

The Board agrees with the Hearing Officer that the August 
2000 examination report was inadequate.  The Board also 
agrees with the veteran's representative that an additional 
examination is warranted.  

In addition, it was noted by the veteran that she was 
receiving Workers' Compensation for her 1998 injury.  The RO 
should attempt to obtain any related records prior to having 
her examined.  

The Board is cognizant of its ability to develop cases within 
its Case Development Unit.  This Unit is responsible for 
completing the development a Board Member orders under 
38 C.F.R. § 19.9(a)(2), as amended.  

However, in light of the exceptionally extensive development 
required in this case (development initially recognized by 
the hearing officer), the Board will exercise its discretion 
to remand the case for appropriate development at the RO.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify all VA and non-
VA treatment for the service-connected 
lumbosacral strain since August 2000 and 
for her claimed pes planus and neck and 
shoulder disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  With the assistance of the veteran, 
the RO should obtain all Workers' 
Compensation records regarding the 
veteran's 1998 work-related injury.  

3.  The veteran should be afforded a VA 
examination to ascertain the current 
severity of the service-connected 
lumbosacral strain and the nature and 
etiology of her claimed pes planus and 
neck and shoulder disability.  All 
indicated testing, including range of 
motion studies, should be accomplished.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should report detailed findings and 
attempt to differentiate the 
symptomatology associated with the 
service-connected lumbosacral strain and 
subsequent low back injury.  The examiner 
should state whether the veteran has 
chronic residuals consisting of severe 
painful motion or weakness in lumbosacral 
area.  The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the lumbosacral spine exhibits weakened 
movement, excess fatigability or 
incoordination.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
pre-service pes planus underwent any 
increase in severity, beyond the normal 
progress of the disability, during 
service.  Finally, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
neck and/or shoulder disability is due to 
any incident in service.  The veteran 
must be informed that requiring a 
claimant to report for an examination 
does not represent an impossible or 
onerous task.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

5.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




